Citation Nr: 0211107	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-24 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 8, 1998 for 
the grant of a 50 percent rating for service-connected 
dysthymic disorder with low back pain (formerly characterized 
as low back pain with a history of associated psychological 
factors).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1988.

This appeal arose from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board issued a decision in July 
2001 denying one of the claims the veteran had appealed, 
alleging that a January 30, 1989 RO decision was clearly and 
unmistakably erroneous (CUE) in failing to assign a 
compensable rating after granting her claim for service 
connection for low back pain with a history of associated 
psychological factors.  Also in the July 2001 decision, 
however, the Board remanded her other claim for an effective 
date earlier than May 8, 1998 for the grant of a 50 percent 
rating for her service-connected dysthymic disorder with 
low back pain (which previously was characterized as low back 
pain with a history of associated psychological factors).  
The RO since has continued to deny this claim, so it is again 
before the Board.


FINDINGS OF FACT

1.  In October 1992, the RO denied the veteran's claim for a 
compensable rating for her service-connected dysthymic 
disorder with low back pain (which, at that time, was 
characterized as low back pain with a history of associated 
psychological factors).

2.  The RO sent the veteran a letter in November 1992 
notifying her of the decision not to increase her rating and 
apprising her of her procedural and appellate rights in the 
event that she elected to appeal.


3.  Although she submitted a timely Notice of Disagreement 
(NOD) in December 1992 to initiate an appeal of the RO's 
decision, and subsequently received a Statement of the Case 
(SOC) in February 1993 concerning her claim for a higher 
rating, she did not thereafter perfect her appeal to the 
Board by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).

4.  It was not until May 8, 1998, that the veteran again 
contacted VA requesting a higher rating for her disability, 
and the RO assigned an effective date coinciding with that 
date of receipt of her claim.

5.  There is no medical evidence of record indicating that it 
was factually ascertainable, within one year prior to May 8, 
1998, that the veteran's disability had increased in severity 
to the 50-percent level.

6.  The Board remanded this case to the RO in July 2001 to 
comply with the Veterans Claims Assistance Act of 2000, 
including by giving the veteran an opportunity to submit 
medical or other evidence showing that her disability 
increased in severity to the 50-percent level within one year 
prior to May 8, 1998.

7.  The veteran, however, did not respond to VA's efforts to 
notify and assist her in this regard, neither did her 
representative.


CONCLUSION OF LAW

The criteria have not been met for an effective date earlier 
than May 8, 1998, for the grant of a 50 percent rating for 
the service-connected dysthymic disorder with low back pain 
(formerly characterized as low back pain with a history of 
associated psychological factors).  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.104, 3.105, 3.155, 3.157, 3.400, 
20.200, 20.302 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

One of the reasons for remanding the claim at issue to the RO 
in July 2001 was to comply with the Veterans Claims 
Assistance Act of 2000 (the "VCAA").  And as explained in 
the remand, this new law eliminated the requirement of 
submitting a well-grounded claim.  It also redefined VA's 
obligations insofar as notifying the veteran of the type of 
evidence needed to support her claim, and thereby complete 
her application for benefits, and assisting her in obtaining 
evidence if it is potentially relevant to her case.  This 
includes, when necessary, having her examined.  The VCAA has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002), and the implementing regulations 
are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this new law was enacted on November 9, 
2000, during the pendency of this appeal, the veteran is 
entitled to have it considered because it provides procedural 
safeguards and protections not previously available.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick 
v. Brown, 10 Vet. App. 79, 80 (1997).  And furthermore, by 
remanding this case to comply with the VCAA, the Board could 
avoid potentially prejudicing the veteran since she would 
have an opportunity to identify and/or submit additional 
medical or other evidence to help her prevail in her appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Indeed, this was one of the other specific 
reasons for the Board remanding her case to the RO in July 
2001, to obtain any outstanding VA or private medical 
treatment records that she believes are relevant to her 
appeal.

After receiving the case back from the Board on remand, the 
RO sent the veteran a letter in October 2001 further 
apprising her of the VCAA and its legal implications as it 
pertains to her appeal.  So she received, not only another 
explanation of this new law, but also an opportunity to 
benefit from it-bearing in mind that, since she already had 
received a copy of the Board's remand, also explaining the 
VCAA, she already had been apprised of this new law anyway.  
Unfortunately, however, despite all of that, she did not 
respond to the RO's letter requesting that she identify 
and/or submit additional medical or other probative evidence 
to substantiate her allegations concerning her purported 
entitlement to an earlier effective date (EED).  Moreover, 
she failed to respond even though the Board had specifically 
indicated in the July 2001 remand, in no uncertain terms, 
exactly what type of medical evidence was needed to receive 
an EED.  Her representative also did not identify the 
existence of any such additional medical evidence when 
submitting his statement in April 2002, although he had an 
opportunity to do that as well.  Clearly then, 
the requirements of the VCAA have been satisfied in this 
particular instance, and there is no legitimate reason to 
further delay a decision in this appeal.  In fact, the U.S. 
Court of Appeals for Veterans Claims (Court) has expressly 
indicated that such needless delays should be avoided, 
whenever possible.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Consequently, the Board will now 
discuss the merits of this case.

As also expressly indicated in the Board's July 2001 remand, 
the assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2002).  And unless specifically provided otherwise, 
the effective date of an award based on a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2002).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
1991).  See also 38 C.F.R. § 3.400(o)(2) (2002); Harper v. 
Brown, 10 Vet. App. 125 (1997).

Under 38 C.F.R. § 3.155(a) (2000), the submission of certain 
medical records may constitute an "informal claim" for an 
increase in disability compensation.  Where, as here, a 
claimant's formal claim for compensation already has been 
allowed, receipt of a VA report of examination or 
hospitalization will be accepted as an informal claim filed 
on the date of the examination.  38 C.F.R. § 3.157(b)(1) 
(2002).

The Board also had earlier noted in the July 2001 remand-
when adjudicating the veteran's other claim of CUE, that both 
a January 1989 rating decision which granted service 
connection for a dysthymic disorder with low back pain 
(formerly known as low back pain with a history of associated 
psychological factors) and an October 1992 rating decision 
that denied an increased rating were final decisions and, 
therefore, legally binding on her in the absence of a 
collateral attack showing those decisions were CUE.  38 
C.F.R. § 20.302 (2002).  The Board further noted that, as a 
result, an effective date for the increased rating prior to 
October 1992, the date of the most recent prior final denial 
of a claim for increase, was not possible absent a finding of 
CUE in the prior final rating decision.  38 C.F.R. §§ 3.104, 
3.105 (2002).  Thus, since the RO had established the 
date of claim as May 8, 1998, and since it was unclear to the 
Board based on the veteran's submissions (at the time of the 
Board's July 2001 remand) whether there was any outstanding 
VA Medical Center (VAMC) evidence for treatment of the 
dysthymic disorder with low back pain during the preceding 
period that could constitute an informal claim, the Board 
remanded the case to the RO as a means of notifying the 
veteran that she needed to identify any treatment at a VAMC 
to the RO.  The Board's remand also served as notice to the 
veteran that if she had any competent medical evidence of a 
factually ascertainable increase in her disability during the 
period after the October 1992 rating decision, then she 
needed to identify and/or submit it.  As alluded to above, 
she did not do either and VA's duties to notify and assist 
her with her claim-even in the current environment of the 
VCAA, is not a "one-way street."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), affirmed on reconsideration, 1 
Vet. App. 406 (1991).  Therefore, as previously indicated by 
the Board in the July 2001 remand, in the complete absence of 
any medical evidence confirming the veteran experienced a 
factually ascertainable increase in his service-connected 
dysthymic disorder with low back pain at any time during the 
intervening period between the final RO decision in October 
1992, and re-filing another claim on May 8, 1998, that is the 
earliest possible effective date that she can receive under 
these specific facts and circumstances.  So her appeal must 
be denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. §§ 3.102, 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than May 8, 1998, for 
the grant of a 50 percent rating for the dysthymic disorder 
with low back pain (formerly characterized as low back pain 
with a history of associated psychological factors), 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

